                Case 3:17-cv-03022-JST Document 490 Filed 12/07/18 Page 1 of 3



 1   DURIE TANGRI LLP
     MARK A. LEMLEY (SBN 155830)
 2   mlemley@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone:    415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorneys for Defendants
     Wal-Mart Stores, Inc. and
 6   Wal-Mart Stores Texas, LLC

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10
     EOLAS TECHNOLOGIES INCORPORATED,                 Case No. 3:17-cv-03022-JST-JSC
11
                                  Plaintiff,          MOTION TO WITHDRAW AS COUNSEL
12                                                    FOR WAL-MART STORES, INC. AND WAL-
           v.                                         MART STORES TEXAS, LLC AND
13                                                    [PROPOSED] ORDER
     AMAZON.COM, INC.,
14
                                  Defendant.
15

16

17

18

19

20
21

22

23

24

25

26

27

28

                          MOTION TO WITHDRAW AS COUNSEL AND [PROPOSED] ORDER
                                       CASE NO. 3:17-CV-03022-JST-JSC
               Case 3:17-cv-03022-JST Document 490 Filed 12/07/18 Page 2 of 3



 1           PLEASE TAKE NOTICE that Mark A. Lemley of Durie Tangri LLP hereby moves for leave to

 2   withdraw as counsel for Defendants Wal-Mart Stores, Inc. and Wal-Mart Stores Texas, LLC (collectively

 3   “Wal-Mart”) in the above-captioned matter. Mr. Lemley was previously admitted to represent Wal-Mart.

 4   White & Case, LLP, Winston & Strawn LLP, and The Heartfield Law Firm, continue to act as counsel of

 5   record for Wal-Mart. Wal-Mart consents to this motion.

 6           Accordingly, it is hereby requested that the Court remove Mr. Lemley’s name and e-mail address

 7   from the service list that is on file with the Court in this action.

 8    Dated: December 7, 2018                             DURIE TANGRI LLP

 9
                                                    By:                      /s/ Mark A. Lemley
10                                                                          MARK A. LEMLEY
11                                                        Attorney for Defendant
                                                          Wal-Mart Stores, Inc. and
12                                                        Wal-Mart Stores Texas, LLC
13

14

15    IT IS SO ORDERED.
16

17
      Dated: ________________                             Honorable Jon S. Tigar
18                                                        United States District Judge

19

20
21

22

23

24

25

26

27

28
                                                              1
                             MOTION TO WITHDRAW AS COUNSEL AND [PROPOSED] ORDER
                                          CASE NO. 3:17-CV-03022-JST-JSC
              Case 3:17-cv-03022-JST Document 490 Filed 12/07/18 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on December 7, 2018 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Mark A. Lemley
 5                                                                      Mark A. Lemley
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          2
                           MOTION TO WITHDRAW AS COUNSEL AND [PROPOSED] ORDER
                                        CASE NO. 3:17-CV-03022-JST-JSC
